Citation Nr: 0949058	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  07-01 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a lumbar spine 
disorder.

3.  Entitlement to service connection for a cervical spine 
disorder.

4.  Entitlement to service connection for a neurological 
disorder of the bilateral lower extremities, to include as 
due to herbicide (Agent Orange) exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Waco, Texas.  The Veteran testified before the 
undersigned Acting Veterans Law Judge in July 2009; a 
transcript of that hearing is associated with the claims 
folder.


FINDINGS OF FACT

1.  The competent and credible evidence is, at the very 
least, in equipoise as to the issue of whether the Veteran's 
current tinnitus first manifested during active military 
service.  

2.  The competent and credible evidence does not establish 
that the Veteran incurred a chronic lumbar disorder, 
including spondylosis, during service or within one year of 
service separation; he did not seek treatment for chronic 
lumbar complaints for more than a decade post-service; his 
currently diagnosed lumbar disorder is not related by 
competent medical evidence to any incident of service, 
including an alleged in-service back injury.  	

3.  The competent and credible evidence does not establish 
that the Veteran incurred a chronic cervical disorder, 
including spondylosis, during service or within one year of 
service separation; he did not seek treatment for chronic 
cervical complaints for more than a decade post-service; his 
currently diagnosed cervical disorder is not related by 
competent medical evidence to any incident of service, 
including an alleged in-service neck injury.  	

4.  The Veteran served in the Republic of Vietnam from May 
1970 to May 1971.

5.  The competent evidence fails to demonstrate that small 
fiber peripheral neuropathy of the bilateral lower 
extremities manifested during the Veteran's active duty 
service or is otherwise related to his active duty service, 
including exposure to Agent Orange.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred during the Veteran's active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2009).

2.  A chronic lumbar disorder was not incurred in or 
aggravated by the Veteran's active military service, nor may 
it be presumed to have been so incurred or aggravated.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).

3.  A chronic cervical disorder was not incurred in or 
aggravated by the Veteran's active military service, nor may 
it be presumed to have been so incurred or aggravated.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).

4.  A neurological disorder of the bilateral lower 
extremities, including small fiber peripheral neuropathy, was 
not incurred in or aggravated by the Veteran's active duty 
service, nor may it be presumed to have been incurred as a 
result of any herbicide (Agent Orange) exposure therein.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2009).  

After careful review of the claims folder, the Board finds 
that letters dated in February and March 2006 satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, these letters advised the Veteran 
what information and evidence was needed to substantiate the 
claims decided herein, including the evidence and information 
necessary to establish a disability rating and an effective 
date should service connection be awarded.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  They also requested 
that he provide enough information for the RO to request 
records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  Both of these letters were sent to the 
Veteran prior to the July 2006 rating decision.  The VCAA 
notice was therefore timely.  See Pelegrini, 18 Vet. App. at 
120.  

Moreover, the Board finds that even if the above letters 
failed to provide the Veteran with adequate 38 U.S.C.A. 
§ 5103(a) notice, this notice problem does not constitute 
prejudicial error in this case because the record reflects 
that a reasonable person could be expected to understand what 
was needed to substantiate the claim after reading the above 
letters as well as the July 2006 rating decision, October 
2006 statement of the case, and January 2006 supplemental 
statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009).  Furthermore, the Board finds that there can be 
no prejudice to the Veteran due to a lack of adequate 38 
U.S.C.A. § 5103(a) notice where, as here, none has been 
specifically alleged.  Id.

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
his claims and providing a VA examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2009).  In this 
regard, the Veteran's service treatment records are 
associated with the claims folder, as well as private 
treatment records from Collum and Carney Clinic, Texas Back 
Institute, and Southwest Ear, Nose, and Throat.  

The Board acknowledges that the Veteran testified in July 
2009 as to additional private treatment records which might 
be relevant to his claims on appeal, including records from 
his former employer, Red River Army Depot, and records from a 
Dr. Dehaan (?) and Dr. Contreras dated in 1988 and 1994-1995, 
respectively.  Due to the relevant nature of this outstanding 
evidence, the record was left open for thirty days such that 
the Veteran might submit these outstanding treatment records 
or submit information which would allow the VA to obtain 
these records in accordance with 38 C.F.R. § 3.159; he failed 
to do either.  In light of the fact that the Veteran was 
fully aware that it was ultimately his responsibility to 
provide VA with this evidence (or information sufficient for 
the VA to request this evidence), the Board is satisfied that 
the duty to obtain this outstanding evidence has been 
discharged and that the VA has no further duty to obtain 
additional outstanding evidence.  See Wood v. Derwinski, 1 
Vet. App. 190 (1991) (the duty to assist is not a one-way 
street).  The Veteran has not identified any additional 
relevant, outstanding records that need to be obtained before 
deciding his claims.

The Veteran was afforded VA examinations during this appeal 
for the specific purpose of obtaining opinions as to the 
etiology of his claimed disorders.  With respect to the April 
2006 VA audiological examination, the Board observes that no 
etiological opinion was provided.  However, the Board is 
granting the entire benefit sought on appeal as to this 
issue.  Thus, there is no prejudice to the Veteran and no 
need to discuss whether a remand for another examination is 
necessary.  The April 2006 orthopedic and neurological 
examination, conversely, reflects that the examiner conducted 
a review of the Veteran's claims file; an oral history and 
physical examination were also completed.  Following the 
above, the examiner provided a diagnosis for all cervical, 
lumbar, and lower extremity neurological disorders, and then 
an opinion as to the likelihood of any of these disorders 
being related to military service, including herbicide 
exposure in the case of the Veteran's neurological disorder.  
These opinions were accompanied by a rationale that is based 
on the lay and medical evidence of record.  As such, the 
Board finds that the Veteran was provided with an examination 
that is adequate for rating purposes.  See Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007) (VA must ensure that any VA 
examination undertaken during an appeal is adequate for 
rating purposes).  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

I. Tinnitus

The Veteran asserts that he is entitled to service connection 
for tinnitus as he first experienced buzzing in his ears 
during service which has continued through the present day.  
See, e.g., Hearing Transcript, pp. 25-6.  He testified that 
his military occupational specialty (MOS) as an aircraft 
internal and radio navigation systems repairman exposed him 
to a lot of jet aircraft engine noise during service, and 
that despite wearing earmuffs and earplugs, he still 
experienced buzzing sounds in his ears "[p]robably all the 
time" he was in service.  Id. at 25.

Initially, the Board observes that the Veteran's separation 
document (DD 214) confirms his MOS as an aircraft radio 
repairman.  Additionally, his service treatment records 
reflect that he underwent hearing conservation data testing 
during service which noted his primary work area to be the 
flight line and hangar shop.  See Hearing Conservation Data 
Report dated June 24, 1970.  In light of such evidence, the 
Board finds there is no reason to doubt the credibility of 
the Veteran's lay assertions of significant acoustic trauma 
during service.  See 38 U.S.C.A. § 1154(a) (West 2002); 
Charles, supra.

However, acoustic trauma sustained in service, in and of 
itself, is not considered a disability for VA purposes; i.e., 
warranting service connection or compensation.  And 
consistent with the Veteran's testimony, his service 
treatment records are silent for any complaints of tinnitus 
or buzzing/ringing in his ears.  Thus, the more critical 
question in this case is whether his claimed tinnitus is 
etiologically related to military noise exposure.

Initially, the Board observes that the Veteran is competent 
as a lay person to provide evidence that he experienced 
buzzing in his ears during and since service.  See Davidson, 
supra; Buchanan, supra; Jandreau, supra; Charles, supra.   
Such evidence tends to support his claim that he had chronic 
tinnitus during service with continuity of symptomatology 
since service.  See 38 C.F.R. § 3.303(b).  In addition to his 
own lay assertions, the record also contains an April 2006 VA 
examination report which expressly addresses the issue of 
etiology of the Veteran's tinnitus.  

The April 2006 VA examination report reflects that the 
Veteran provided a history of military noise exposure from 
aircraft engines (with protection) as well as post-service 
occupational and recreational noise exposure.  He also 
indicated that tinnitus had begun in 1980.  Following an 
examination of the Veteran, the VA audiologist determined 
that there was insufficient information (specifically a lack 
of treatment or complaints of tinnitus in the contemporaneous 
record) to render an opinion as to the etiology of the 
Veteran's current tinnitus.  Nevertheless, the VA audiologist 
indicated that "[i]t is possible that the etiology of the 
[Veteran's] hearing loss and tinnitus are the same."  The 
Board notes that service connection has already been 
established for the Veteran's bilateral hearing loss in an 
October 2006 rating decision.

The Board acknowledges that the Veteran's account of when 
tinnitus first began, as reported at the April 2006 VA 
examination, differs from the account provided at the July 
2009 hearing.  The inconsistency of these accounts is 
evidence that the Board may rely upon in assessing the 
probative value of the Veteran's lay testimony regarding 
chronicity and continuity of symptomatology.  See Caluza v. 
Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 
F.3d. 604 (Fed. Cir. 1996) (in evaluating the evidence of 
record, and weighing the credibility of the appellant's lay 
statements, VA may consider interest, bias, inconsistent 
statements, bad character, internal inconsistency, facial 
plausibility, self interest, consistency with other evidence 
of record, malingering, desire for monetary gain, and 
demeanor of the witness).  

However, it is ultimately the responsibility of the Board to 
assess the credibility and weight to be given the evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), 
citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).  
And in the present case, the Board does not find this single 
instance of inconsistency in the record to negate the 
credibility of his testimony regarding tinnitus during and 
since service.  Id.  

In this regard, the Board observes that the Veteran's 
personal testimony at the July 2009 hearing regarding his 
noise exposure during and after service and accounts of 
hearing difficulties are consistent with the remaining 
evidence of record.  More specifically, the Veteran testified 
that, in addition to buzzing in his ears, he noticed a 
significant decrease in his hearing that was noted at 
separation.  In fact, his November 1971 separation 
examination reflects a noticeable decrease in hearing when 
compared to his March 1968 entrance examination.  

Therefore, affording all reasonable doubt in the favor of the 
Veteran, the Board finds that the competent and credible 
evidence of record establishes the presence of tinnitus 
during service with lay evidence of chronicity and continuity 
of symptomatology since service.  See Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009); also see Davidson, supra; 
Buchanan, supra; Jandreau, supra; Charles, supra.  Moreover, 
there is at least some indication in the record that the 
etiology of the Veteran's hearing loss and tinnitus are 
identical, and as previously discussed, the etiology of his 
hearing loss has been established as military noise exposure.  
The Board therefore concludes that there is at the very least 
an approximate balance regarding the issue of whether the 
Veteran's current tinnitus is related to his military 
service.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  Under these 
circumstances, and granting the veteran the benefit of any 
doubt in this matter, the Board concludes that service 
connection for tinnitus is warranted.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2009).



II. Cervical and Lumbar Spine Disorders

The Veteran contends that he is entitled to service 
connection for lower back and neck disorders as a result of 
injuries incurred during his military service.  He testified 
at the July 2009 hearing that he injured his lower back at 
training in Biloxi, Mississippi in 1968, and that he injured 
his neck while serving in Vietnam.  Post-service medical 
evidence shows that he has current diagnoses of mild to 
moderate lumbar and cervical stenosis, spondylosis of the 
lumbar and cervical spine, and a bulging disc at L4/5 and 
L5/S1.  

As an initial matter, the Board observes that certain chronic 
disabilities, such as degenerative arthritis (spondylosis), 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).  Medical evidence, in the form of radiographic 
evidence, is required to diagnose arthritis/spondylosis, see 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992), and in the 
present case, the first competent evidence of spondylosis is 
more than a decade following the Veteran's separation from 
service.  See, e.g., magnetic resonance imaging evaluation 
(MRI) Study of the Lumbar Spine dated in July 2003; MRI Study 
of the Cervical Spine dated in September 2004.  As such, 
service connection for spondylosis of the lumbar and cervical 
spine is not warranted on a presumptive basis.  

With regards to the Veteran's alleged in-service lower back 
injury, he indicated at the July 2009 hearing that he was 
moving some equipment and felt a twinge in his back; later 
that evening he couldn't move and was taken to the emergency 
room where he was told that he had pulled a muscle.  
According to the Veteran, he was treated with pain medication 
and sent home, but that his lower back continued to bother 
him and that he went to the dispensary several more times 
during service for pain medication.  Post-service, he 
continued to treat his alleged back pain with pain medication 
and heating pads; he finally sought treatment in 1989 and was 
told that he had a bulging disc.  

The Veteran was not able to identify the month and year of 
his in-service neck injury, but he testified in July 2009 
that the injury occurred when he hit his head on a pylon.  
According to him, the clinic told him that he had a pinched 
nerve.  He indicated that he did not seek additional 
treatment for his neck until 1994-95, and that he was then 
told that he had a ruptured disc.  

Despite the Veteran's lay assertions, as described above, a 
review of his service treatment records fails to reveal any 
lower back or neck injuries or complaints during service 
except for the complaints of persistent upper back pain given 
a provisional diagnosis of thoracic spine strain and treated 
with physical therapy in October 1968.  Rather, there is 
evidence that he was seen between September and November 1968 
for complaints of a painful right shoulder, diagnosed as a 
rhomboid strain of the right scapula, which was treated by 
physical therapy with hot packs and medication.  There is 
also evidence that the Veteran was seen in December 1970 for 
treatment following an incident in which he hit his head on 
an overhead lamp.  No mention was made of any neck pain, 
however, and the only physical findings noted were a small 
laceration to the top of the head.  The Veteran's November 
1971 separation examination notes a history of painful right 
shoulder without recurrence; no clinical abnormalities of the 
spine were indicated, and no subjective complaints of 
musculoskeletal pain were recorded.  

Initially, the Board observes that the absence of competent 
medical evidence of lumbar and neck problems during service 
weighs significantly against the Veteran's claim that current 
lumbar and neck disorder had their onset during service.  See 
38 C.F.R. § 3.303(a).  Nevertheless, the Veteran is competent 
to report that he felt pain in his lower back and neck 
following incidents in service and that such pain continued 
to the present day.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (the veteran as a lay person is competent to 
report information of which he has personal knowledge, i.e., 
information that he can gather through his senses).  Such 
statements, however, are still subject to a determination as 
to their credibility and probative value.  See Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992).  For the reasons 
discussed below, the Board finds that the Veteran's lay 
assertions regarding experiencing lower back and neck pain 
during and since service not to be credible.  

In its assessment of lay evidence, the Board may weigh the 
absence of contemporaneous medical evidence against a 
Veteran's lay assertions of in-service injury and/or 
complaints.  Pond v. West, 12 Vet. App. 341, 346 (1999).  In 
this case, there is an absence of contemporaneous treatment 
for lower back and neck complaints during service.  The 
Veteran's separation examination report is also negative for 
any complaints or clinical findings related to his spine.  
According to the Veteran himself, he did not seek treatment 
for either his back or neck for more than a decade after his 
separation from service.  This is reflected in the 
contemporaneous record which contains historical evidence of 
treatment for a herniated lumbar disc in approximately 1985 
and neck surgery in 1994.  See Collum & Carney (C&C) Clinic 
Notes dated in September 2005, November 2005, and January 
2006; Christus St. Michael Outpatient Rehabilitation 
Assessment dated in November 2005.  The Board is of the 
opinion that this lack of affirmative treatment evidence for 
chronic back and neck problems during and immediately post-
service weighs against the credibility of the Veteran's lay 
testimony that he developed a chronic lower back and/or neck 
disorder during service which resulted in constant pain ever 
since.  See Pond, 12 Vet. App. at 346; but see Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006) (the Board cannot 
determine that lay evidence of onset in service lacks 
credibility merely because it is unaccompanied by 
contemporaneous service medical evidence).  

In addition to a lack of contemporaneous evidence 
corroborating the Veteran's lay assertions of continuity of 
lower back and neck symptomatology since service, the Board 
finds that internal inconsistencies exist throughout the 
record which further cast doubt on the credibility of the 
Veteran's account.  See Caluza v. Brown, 7 Vet. App. 498, 
511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 
1996) (in evaluating the evidence of record, and weighing the 
credibility of the appellant's lay statements, VA may 
consider interest, bias, inconsistent statements, bad 
character, internal inconsistency, facial plausibility, self 
interest, consistency with other evidence of record, 
malingering, desire for monetary gain, and demeanor of the 
witness).  

First, with regard to his claimed lower back disorder, the 
post-service medical evidence reflects that the Veteran was 
seen in July 2003 for complaints of repeated episodes of back 
pain which began approximately five to six years earlier.  
See Texas Back Institute Treatment Record dated in July 2003.  
Conversely, while being treated in 2005, the Veteran reported 
a history of herniated disc in 1985 with gradual onset of 
lumbar pain since 1987; no initiating trauma was identified.  
See C&C Clinic Notes dated in September 2005 and November 
2005; Christus St. Michael Outpatient Rehabilitation 
Assessment dated in November 2005.  Finally, he indicated at 
the April 2006 VA examination that his back pain had its 
onset in 1996; he denied any injury to his lower back.  

The above contemporaneous lay statements of the Veteran 
present a confusing and inconsistent picture as to the 
history of his lower back problems.  Moreover, all of these 
statements are in direct conflict with the history presented 
at the July 2009 hearing where the Veteran testified that he 
has experienced back pain since service which he self-treated 
with pain medication and heating pads for many years prior to 
seeking treatment.  Furthermore, there is no mention of any 
in-service injury, including a pulled muscle injury, in any 
of the Veteran's contemporaneous treatment records or 
examination reports.  

Similarly, the contemporaneous record and examination reports 
reflect that the Veteran has not consistently contended neck 
pain since service.  In this regard, the Veteran reported 
neck pain since 2004 at his April 2006 VA examination.  See 
also C&C Clinic Record dated September 8, 2004.  He also 
indicated a history of neck surgery in 1994 and 2004 with no 
history of trauma or injury to the neck.  

The Board is of the opinion that the above inconsistencies 
tend to indicate that the Veteran's belief that his lumbar 
and cervical spine disorders began during service is 
something he came to more recently and in conjunction with 
his January 2006 claim for compensation.  In this regard, the 
Board notes that there is no reason to doubt the credibility 
of the statements made prior to the Veteran filing his claim 
for compensation, and such statements support a history of 
low back pain beginning in approximately 1985 and neck pain 
beginning in 1994.  See Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (observing that, although formal rules of evidence do 
not apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate; statements made to physicians 
for purposes of diagnosis and treatment are exceptionally 
trustworthy because the declarant has a strong motive to tell 
the truth in order to receive proper care).  Additionally, 
when the Veteran did finally present for treatment for back 
and neck pain, there is no indication that he had reason to 
believe that it was attributable to an alleged in-service 
injury; in fact, he did not even mention any specific injury 
to his back or neck, including at the April 2006 VA 
examination.  The Board finds it worth noting that the 
Veteran testified in July 2009 that his post-service 
occupation required a lot of heavy and strenuous lifting.  
Thus, there is a reasonable basis in the record for a 
nonservice-related explanation of his back and neck pain.  

In light of the above circumstances, the Board finds itself 
unwilling to assign any probative value to the Veteran's lay 
statements regarding in-service lower back and neck pain with 
continuity of symptomatology since service.  See Cromer v. 
Nicholson, 19 Vet. App. 215 (2005).  See also Pond v. West, 
12 Vet. App. 341 (1999) (although the Board must take into 
consideration the Veteran's statements, it may consider 
whether self-interest may be a factor in making such 
statements).  Regardless, the Board observes that even if it 
were to accept the Veteran's lay assertions of continuity of 
back and neck pain since service as credible, medical 
evidence is still required to relate his currently diagnosed 
spinal stenosis, bulging disk, and spondylosis to continuous 
post-service symptoms.  See Clyburn v. West, 12 Vet. App. 
296, 301 (1999); see also Savage v. Gober, 10 Vet. App. 488, 
496-97 (1997).  

The remaining evidence of record does not contain any 
indication that the Veteran's current lumbar and cervical 
spine disorders are related to his military service.  Rather, 
an April 2006 VA examination report expressly opines that the 
Veteran's cervical and lumbar stenosis and spondylosis are 
"not caused by or a result of military service nor are they 
caused by [sic] a result of any injury that occurred in 
military service."  In making this determination, the 
examiner indicated that post-service MRI studies show that 
his "spine condition is related to neural foraminal 
encroachment at multiple levels and a combination of 
degenerative changes, bulging disk, and congenitally small 
spinal canal."  He also noted that the lack of evidence of 
treatment for chronic or recurrent neck or back problems 
during service with a normal separation examination suggested 
that the Veteran's current problems are related to post-
service changes.  

The April 2006 VA opinion clearly considers all evidence of 
record in its determination.  Moreover, it is based upon an 
accurate history of the Veteran's service and post-service 
treatment and reflects current medical principles.  Thus, 
Board finds that this opinion will be afforded significant 
probative value as to the issue of whether the evidence 
indicates that the Veteran's current lumbar and cervical 
disorders are related to his military service.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

In sum, the competent and credible lay and medical evidence 
of record does not establish that the Veteran's current 
lumbar and spine disorders manifested during service or, with 
respect to spondylosis, within the presumptive period.  
Additionally, the Board has discussed why the record does not 
contain credible lay evidence of continuity of neck and back 
symptomatology since service.  And without medical evidence 
of record linking the Veteran's current lumbar and cervical 
spine disorders to service, service connection cannot be 
granted.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau, 492 F.3d at 1377; 38 C.F.R. § 3.303.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III. Lower Bilateral Extremities

The Veteran testified at the July 2009 hearing that he first 
experienced problems in his feet and lower extremities 
approximately twelve years ago.  As described by him, it felt 
as though he was walking on golf balls.  The Veteran 
indicated that he sought treatment for his complaints and was 
told that he had neuropathy.  It is his contention that this 
neuropathy is related to exposure to herbicides (Agent 
Orange) while serving in Vietnam.  Recent treatment records 
show that he has been diagnosed with small fiber peripheral 
neuropathy and that his private physician "wonder[s] about 
his Agent Orange exposure contributing" to this condition.  
See C&C Clinic Record dated in January 2006; see also Nerve 
Conduction Study Reports dated in September 2004 and November 
2005.  

Certain diseases associated with exposure to certain 
herbicide agents will be presumed to have been incurred in 
service even though there is no evidence of that disease 
during the period of service at issue.  38 U.S.C.A. § 1116(a) 
(West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2009).  A 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  Id.

The Veteran's service records demonstrate that he had service 
during the applicable period and that he was awarded the 
Vietnam Campaign Medal and Vietnam Service Medal.  More 
importantly though, investigation revealed that the Veteran 
served in-country from May 1970 to May 1971.  See PIES 
Worksheet received February 28, 2006.  The Board is satisfied 
that there is sufficient evidence that the Veteran was in the 
Republic of Vietnam during the presumptive period.  Thus, 
exposure to herbicides (Agent Orange) is presumed.  38 
U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

Diseases associated with exposure to Agent Orange include: 
chloracne or other acneform diseases consistent with 
chloracne; Type 2 diabetes (also known as Type II diabetes 
mellitus or adult- onset diabetes); Hodgkin's disease; 
multiple myeloma; non- Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft- tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

Entitlement to service connection for the above listed 
diseases on a presumptive basis requires that the above 
listed diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).  The last date 
on which a veteran shall be presumed to have been exposed to 
an herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the Vietnam era.  

For purposes of the presumption outlined in 38 C.F.R. 
§ 3.307(a)(6), the term "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset.  
38 C.F.R. § 3.309(e) Note 2.  The Board notes that chronic 
peripheral neuropathy is different than acute and subacute 
peripheral neuropathy, and is not included in the list of 
presumptive diseases.  Moreover, VA has specifically 
determined that persistent peripheral neuropathy is not a 
disease associated with exposure to herbicide agents.  See 
Notice, 67 Fed. Reg. 121, 42,600-42,608 (June 24, 2002).

Consistent with his July 2009 testimony, the Veteran's 
service treatment records are negative for any complaints or 
findings of acute, subacute, or chronic peripheral 
neuropathy, or related symptoms.  The Veteran expressly 
denied any "foot trouble" or "neuritis and paralysis" at 
his December 1969 separation medical examination, and 
clinical evaluation of the feet, lower extremities, and 
neurological system was normal.  

Post-service, the first documented medical evidence of 
complaints consistent with peripheral neuropathy, such as 
burning, tingling, and numbness, is in 2003.  See treatment 
records from Texas Back Institute dated from July 2003 to 
September 2003; C&C Clinic Note dated in September 2004.  In 
the Texas Back Institute records he reported a five to six 
year history of pain and in the C&C Clinic Note, the Veteran 
reported a tingling in his toes since February 2004.  A 
September 2004 nerve conduction velocity (NCV) study 
confirmed evidence of mild slowing of motor nerves in the 
bilateral lower extremities that could be consistent with 
early neuropathy.  Thereafter, the Veteran complained of 
numbness in his feet, and a November 2005 NCV study showed 
borderline right peroneal response.  

In light of the above, the Board concludes that the earliest 
competent evidence of peripheral neuropathy of the bilateral 
lower extremities is 2003.  The competent medical evidence 
fails to show that the Veteran developed acute or subacute 
peripheral neuropathy within one year of his last exposure to 
Agent Orange in 1971.  Moreover, by definition that type of 
peripheral neuropathy would have resolved by the early 1970s; 
thus, even if the evidence demonstrated such disease, the 
Veteran would only be entitled to service connection for any 
chronic residuals.  In the present case, the competent 
evidence reflects that he did not seek treatment for symptoms 
associated with peripheral neuropathy for more than thirty 
years following service.  None of the competent medical 
evidence of record indicates that such complaints constitute 
residuals of acute or subacute peripheral neuropathy which 
manifested within one year of his last exposure to Agent 
Orange.  Accordingly, service connection for peripheral 
neuropathy is not warranted on a presumptive basis.  

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that when a 
veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  
As such, the Board must determine whether the Veteran has 
chronic peripheral neuropathy that is the result of active 
service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d), 
including as due to prior exposure to herbicide agents that 
were used in Vietnam.

As discussed above, the Veteran's post-service medical 
records are silent for any complaints of symptoms associated 
with peripheral neuropathy or a diagnosis of peripheral 
neuropathy for more than thirty years after service 
separation.  Moreover, the Veteran himself has expressly 
denied any symptomatology prior to 2003.  Under these 
circumstances, the Board finds the significant lapse in time 
between the Veteran's active military service and the first 
evidence of complaints and a diagnosis of peripheral 
neuropathy weighs heavily against his claim that his current 
condition is related to service.  See Maxson v. West, 12 Vet. 
App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).

Without competent medical or lay evidence of an in-service 
diagnosis with continuity of symptomatology since service, 
the Board must rely on competent medical evidence to 
demonstrate a link between the Veteran's current peripheral 
neuropathy and service, including exposure to Agent Orange.  
See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009); Jandreau, 492 F.3d at 1377; 38 C.F.R. § 3.303.  And 
while the Board acknowledges the statement submitted by the 
Veteran's private physician, dated in January 2006, which 
indicates a possible relationship between Agent Orange 
exposure and his current condition, the Board notes that such 
medical evidence is insufficient upon which to award service 
connection.  See Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991) (the Board is not required to accept unsubstantiated 
or ambiguous medical opinions as to the origin of a veteran's 
disorder).  

Conversely, the record contains an April 2006 VA examination 
report which contains an opinion that the Veteran's 
peripheral neuropathy of the bilateral lower extremities is 
not related to any incident of military service, including 
Agent Orange exposure, but rather, is related to his 
nonservice-connected cervical and lumbar disabilities.  The 
Board observes that this opinion considers all evidence of 
record in its determination, is based upon an accurate 
history of the Veteran's service and post-service treatment, 
and reflects current medical principles.  Thus, it will be 
afforded significant probative value as to the issue of 
whether the evidence indicates that the Veteran's current 
peripheral neuropathy of the bilateral lower extremities is 
related to his military service, including Agent Orange 
exposure.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 
(1993).  

In sum, although the Veteran served honorably in Vietnam, the 
competent evidence in this matter does not support a finding 
that peripheral neuropathy of the bilateral lower extremities 
began during service or as a consequence of Agent Orange 
exposure.  As the preponderance of the evidence is against 
this claim, the benefit of the doubt rule does not apply and 
this claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a lumbar spine disorder 
is denied.

Entitlement to service connection for a cervical spine 
disorder is denied.

Entitlement to service connection for a neurological disorder 
of the bilateral lower extremities, to include as due to 
herbicide (Agent Orange) exposure, is denied.



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


